DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 27-41 and 52-58 in the reply filed on 5/26/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-41 and 52-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angros (US 2011/0150725).
Regarding claim 1, Angros teaches a staining apparatus comprising robotically delivering a microscope slide (140) to a processing position; outputting a reagent from a plurality of outlets (46) of a fluid dispense mechanism while the plurality of outlets are aligned with a width of an upper surface of the microscope slide at the processing position, the width of the upper surface being substantially perpendicular to a longitudinal axis of the microscope slide (140); and moving the plurality of outlets in a direction substantially parallel to the longitudinal axis of the slide to distribute the reagent within a mounting area of the upper surface so as to form a layer of the reagent that contacts a specimen located at the mounting area.  (Refer to Figure 29)
Regarding claim 28, the layer of reagent extends across substantially the entire width and length of the microscope slide.  (Refer to paragraph [0275])
Regarding claim 29, forming the layer of the reagent such that the layer of the reagent extends across most or all of a length of the mounting area. (Refer to paragraph [0275])
Regarding claim 30, most of the reagent applied to the microscope slide is distributed across most of the slide to form the layer. (Refer to paragraph [0275])
Regarding claim 31, the outlets (46) form a row that is parallel to the width of the upper surface.  (Refer to Figure 29)
Regarding claim 32, outputting the reagent from the outlets while moving the outlets along most or all of a length of the upper surface.  (Refer to Figure 29)
Regarding claim 33, periodically outputting the reagent from the outlets while periodically moving the outlets.  (Refer to Figure 29)
Regarding claim 34, pushing the reagent along the microscope slide using an air curtain produced by the fluid dispense mechanism.  (Refer to paragraph [0163])
Regarding claim 35, the reagent is a first reagent and the outlets are first outlets, the method further comprising: outputting a second reagent from a plurality of second outlets of the fluid dispense mechanism while the plurality of second outlets are aligned with the width of the upper surface; and moving the second outlets in the direction substantially parallel to the longitudinal axis of the slide to form a second layer of the second reagent on the upper surface.  (Refer to Figure 29)
Regarding claim 36, comprising removing the layer of the first reagent prior to forming the second layer of the second reagent.  (Refer to paragraph [0236])
Regarding claim 37, the reagent is outputted at an anti-splatter fluid exit so to prevent splatting of the reagent contacting the microscope slide such that most of the outputted reagent is collected on the microscope slide.  (Refer to Figures 34A-35B)
Regarding claim 38, robotically delivering a microscope slide to a processing position; moving a plurality of first outlets of a fluid disoense mechanism in a direction substantially parallel to a longitudinal axis of the microscope slide while the plurality of first outlets, which are generally aligned with a width of the microscope slide, output a first reagent to form a first layer of the first reagent on the microscope slide; removing the first layer of the first reagent from the microscope slide; and moving a plurality of second outlets of the fluid dispense mechanism in the direction substantially parallel to the longitudinal axis of the microscope slide while the plurality of second outlets, which are aligned with the width of the microscope slide, output a second reagent to form a second layer of the second reagent.  (Refer to Claim 1 and Figure 29)
Regarding claim 39, the first and second layers extend across substantially the entire width of the microscope slide.  (Refer to Figure 29)
Regarding claim 40, the first and second reagents are outputted at an anti-splatter fluid exit soeed to prevent splatting of the first and second reagents upon contacting the microscope slide.  (Refer to Figures 34A-35B)
Regarding claim 41, the first outlets form a first row and the second outlets form a second row substantially parallel to the first row. 
Regarding claim 52, a transporter device (refer to Figures 82-83); and an automated slide processing module positioned to receive a slide carrier from the transporter device, the automated slide processing module including a holding chamber, a controller programmed to cause the system to perform a process including: robotically delivering a microscope slide to a processing position in the holder chamber using the transporter device; outputting a reagent from a plurality of outlets of a fluid dispense mechanism of the automated slide processing module while the plurality of outlets are aligned with a width of an upper surface of the microscope slide at the processing position, the width of the upper surface being substantially perpendicular to a longitudinal axis of the microscope slide; and moving the plurality of outlets in a direction substantially parallel to the longitudinal axis of the slide to distribute the reagent within a mounting area of the upper surface so as to form a layer of the reagent that contacts a specimen located at the mounting area. (Refer to claim 1 and Figures 29 and 34A-35B)
Regarding claim 53, the layer of reagent extends across substantially the entire width and length of the microscope slide.
Regarding claim 54, the process further comprises forming the layer of the reagent such that the layer of the reagent extends across most or all of a length of the mounting area.  (refer to Figures 82-83)
Regarding claim 55, most of the reagent applied to the microscope slide is distributed across most of the slide to form the layer. (refer to Figures 82-83)
Regarding claim 56, the outlets form a row that is parallel to the width of the upper surface. (refer to Figures 82-83)
Regarding claim 57, the process further comprises outputting the reagent from the outlets while moving the outlets along most or all of a length of the upper surface. (refer to Figures 82-83)
Regarding claim 58, the process further comprises periodically outputting the reagent from the outlets while periodically moving the outlets. (refer to Figures 82-83)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798